COOK, Judge
(dissenting):
The parties stipulated at trial as follows: On 1 January 1975, the accused, Private Thomas L. Paige and another individual were attempting to enter Germany in an automobile at Aachen Autobahn Nord, when one of the German border officials pulled them over and asked for their identification cards. The border official gave the ID cards to SSG Bernhard M. C. Broker [sic] and SP4 Thomas M. Raser, 42d M.P. Group (Customs). SSG Broker and SP4 Raser identified themselves. They did not suspect the accused and his companion of committing any offense, however, under what they believed to be their authority to perform border customs searches they ordered the two to get their personal baggage and go inside a designated room to undergo what SSG Broker characterizes as a customs inspection of their belongings and their person. They were given a “pat down” search for weapons and then were ordered to empty their pockets and produce their wallets and travel documents. SSG Broker noticed that the accused, PVT Paige, was especially nervous during the “pat down” search. Examination of PVT Paige’s DA Form 31 revealed that it was totally handwritten and SSG Broker suspected it to be falsified. There is no regulation prohibiting DA Forms 31 from being handwritten, and no attempt was made to contact PVT Paige’s commander concerning the validity of the DA 31. SSG Broker also noticed that the expiration date on Paige’s ID card appeared to be altered from 1975 to read 1978. At this time SSG Broker remembered the name “Paige” from a CID report to the effect that Paige was suspected of being a dealer in drugs. SSG Broker informed the individuals that they were under apprehension for illegal border crossing. SSG Broker instructed both individuals to remove their clothes in order to conduct a strip search. While Paige was removing his clothes, SSG Broker observed Paige taking an object from his pubic area and attempting to hide it under his coat. SSG Broker immediately seized the object out of Paige’s right hand which revealed two small plastic bags containing suspected heroin.
PVT Paige was properly advised of his rights under Article 31b and the Miranda/ Tempia Cases. He waived the rights by signing the waiver portion of DA Form 3881 (Rights Warning Procedure/Waiver Certificate). Private Paige then made an oral statement to SSG Broker that the substance was in fact heroin which he purchased for $1000.00 from an unidentified Dutchman in Amsterdam. The substance was analyzed by the CID Crime Laboratory and was found to contain 26 grams of heroin.
In addition to the stipulation, Staff Sergeant Broeker testified that prior to declaration of his intention to conduct the strip search, the appellant appeared to be “[ejxtremely nervous,” was “sweating,” and gave “short answers” to various questions.
*487The United States and the Federal Republic of Germany have agreed as follows concerning their obligations to police a border-crossing point:
The German authorities and the authorities of a force shall agree on frontier crossing points at which liaison officials of the sending State are to be stationed. These officials shall assist the German authorities in their control functions in order to ensure the speedy and unobstructed passage of the force, the civilian component, their members and dependents, and their accompanying baggage, and of consignments of goods and materials shipped by the force or on its behalf or for its account for the use of the force or of the civilian component, their members and dependents.
Article 3, section 6, Supplemental Agreement to NATO SOFA with Respect to Forces Stationed in the Federal Republic of Germany, [1963], 1 UST 531.
Both Staff Sergeant Broeker and Sergeant Raser were performing duties in compliance with the quoted provision. As appellant was tried by a court-martial for a violation of a law of the United States, the admissibility of the evidence in question depends upon United States law. See United States v. Jordan, 1 M.J. 334 (C.M.A.1976); United States v. DeLeo, 5 U.S.C.M.A. 148, 17 C.M.R. 148 (1954). However, I disagree with the majority that the present case does not fall within the border exception to the probable cause requirement. This Court has previously recognized the applicability of the exception for searches conducted in foreign countries. In United States v. Carson, 22 U.S.C.M.A. 203, 206, 46 C.M.R. 203, 206 (1973), the Court, while finding the exception inapplicable to the facts involved in the case, cited United States v. Greene, 44 C.M.R. 420 (A.C.M.R.1971), pet. denied, 21 U.S.C.M.A. 619, 44 C.M.R. 939 (1971), with approval. Greene upheld a “customs-like search” of the baggage of a soldier prior to his departure from Thailand to the United States. See United States v. Rivera, 4 M.J. 215 (C.M.A.1978). The majority reject the border exception in the present case because the border of the United States was not involved. However, the border exception evolved from the recognition that a nation may protect itself and a customs search was both necessary and reasonable when judged in this context. See United States v. Ramsey, 431 U.S. 606, 618-19, 97 S.Ct. 1972, 53 L.Ed.2d 612 (1977). These factors are equally applicable to a foreign country. In the absence of an agreement with the United States, the Federal Republic of Germany has absolute authority over the matter. See Wilson v. Girard, 354 U.S. 524, 77 S.Ct. 1409, 1 L.Ed.2d 1544 (1957). Here the Federal Republic of Germany has granted the United States the right to intercede where personnel and dependents of the United States armed forces are involved. In my opinion, the reasonableness of the search must be judged in the context of the agreement. As the same considerations prevail here as where the border of the United States is involved, I would apply the border exception to the probable cause requirement.
Even though probable cause is not required for a border search, some courts, in judging the reasonableness of its scope, have required that “real suspicion” be demonstrated as a predicate for a strip search. “Real suspicion” has been defined as follows:
“Real suspicion” justifying the initiation of a strip search is subjective suspicion supported by objective, articulable facts that would reasonably lead an experienced, prudent customs official to suspect that a particular person seeking to cross our border is concealing something on his body for the purpose of transporting it into the United States contrary to law.
The objective, articulable facts must bear some reasonable relationship to suspicion that something is concealed on the body of the person to be searched; otherwise, the scope of the search is not related to the justification for its initiation, as it must be to meet the reasonableness standard of the Fourth Amendment.
United States v. Guadalupe-Garza, 421 F.2d 876, 879 (9th Cir. 1970). The standard is *488apparently more strict where a search of a body cavity is involved. United States v. Shields, 453 F.2d 1235 (9th Cir. 1972), cert. denied, 406 U.S. 910, 92 S.Ct. 1615, 31 L.Ed.2d 821 (1972).
As I conclude that the strip search was predicated on “real suspicion,” I need not now decide whether the standard is required for courts-martial. Initially, I note that the evidence was seized from the appellant’s hand and it was, therefore, a “strip search,” as distinguished from a body cavity search. Staff Sergeant Broeker observed that the appellant’s DA Form 31 was completely handwritten. While the majority have stressed that this was not contrary to any regulation, Broeker testified as follows:
I check a lot of documents and I have found from experience that every handwritten leave form that I have received has either been falsified or made out by the person himself . . . [or] he had somebody else doing it.
His prior experience is a proper factor in evaluating the propriety of his action. Additionally, he observed that appellant’s military ID card appeared to have been altered and appellant’s behavior prior to the search was abnormal. Finally, he was aware that an individual bearing the same name as appellant had been implicated in the sale of drugs. The nervousness and demeanor of an individual and his prior implication in criminal conduct are also proper factors in evaluating “real suspicion.” United States v. Carter, 480 F.2d 981 (9th Cir. 1973). In United States v. Gil de Avila, 468 F.2d 184, 186-87 (9th Cir. 1972), cert. denied, 410 U.S. 958, 93 S.Ct. 1428, 35 L.Ed.2d 692 (1973), the court noted the following in upholding a strip search:
In our view, the strip search in question was clearly within the definition of “real suspicion” as formulated in Guadalupe-Garza. As indicated from Shields, evidence relating to the companions of the subject of the strip search can be considered in determining when such a search may be justified. Here, the extreme nervous manifestations of Herminia’s three companions as well as the presence of needle marks on the arms of one of the men coupled with Herminia’s uncontrolled expressions of apprehension clearly are facts to be considered in determining the presence of “real suspicion” as to each member of the group including Herminia.
The facts of the present case are similar to those in Gil de Avila. While there was no evidence of needle marks, there was evidence of the possible use of altered and forged military documents. In my opinion, the strip search was predicated on “real suspicion,” and the evidence was properly admitted into evidence.
We also granted an issue to consider whether the appellant was prejudiced by the failure of the commanding officer to comply with the provision of Article 33, Uniform Code of Military Justice, 10 U.S.C. § 833, which requires that, if the accused is confined and the charges are not forwarded within 8 days, a written report of the reasons for the delay must be submitted to the general court-martial authority. This issue was not raised before the trial court. Indeed, the trial defense counsel specifically acknowledged that any delay in the disposition of the charges was the responsibility of the defense. Under the circumstances, I would not address the issue at the appellate level, as it has been waived. United States v. Sloan, 22 U.S.C.M.A. 587, 48 C.M.R. 211 (1974).
In another assignment of error, the appellant asserts that he was prejudiced by the failure of the Government to provide him a copy of the authenticated record of trial prior to the convening authority’s action. The record was authenticated on May 13, 1975, and a copy was mailed to appellant on “May 14. Both the post-trial review and the convening authority’s action are dated May 14th. As the present case preceded the effective date of United States v. Goode, 1 M.J. 3 (1975), which required service of the post-trial review on defense counsel, appellant could not have been prejudiced in responding to the post-trial review. See United States v. Cruz-Rijos, 1 M.J. 429 (C.M.A.1976). Furthermore, there *489has been no allegation of deficiencies in the record on appeal. See my separate opinion in United States v. Cruz, 5 M.J. 286, 289 (C.M.A.1978). In any event, the record was mailed to the appellant one day after it was authenticated and the authorities complied with the requirement of Article 54(c), UCMJ, 10 U.S.C. § 854(c), that:
A copy of the record of the proceedings of each general and special court-martial shall be given to the accused as soon as it is authenticated.
Appellant also asserts that the military judge committed reversible error by accepting a stipulation of fact which was equivalent to a confession. Defense counsel asserted at trial, after being question by the military judge as to the expansiveness of the stipulation, that the appellant was pleading not guilty for the sole purpose of preserving the issue as to the legality of the search. Additionally, the military judge advised the appellant as to the consequences of the stipulation. Thus, in my opinion, the stipulation was properly accepted by the trial judge. See my separate opinions in United States v. Reagan, 7 M.J. 490, 492 (C.M.A.1979), and United States v. Bertelson, 3 M.J. 314, 317 (C.M.A.1977).
Finally, the appellant asserts the maximum imposable punishment was improperly calculated as that provided for a violation of Article 134, rather than Article 92, UCMJ, 10 U.S.C. §§ 934 and 892. This issue has been resolved against the appellant by United States v. Jackson, 3 M.J. 101 (C.M.A.1977), which held that the limitation on the maximum punishment set forth in United States v. Courtney, 1 M.J. 438 (C.M.A.1976), would be applied prospectively only. Here the appellant was tried before the effective date of Courtney.
I would, therefore, affirm the decision of the United States Army Court of Military Review.